                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 1 of 13




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     USA,                                              Case No. 18-cr-00466-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING UNITES STATES'
                                   9             v.                                        MOTION FOR REVOCATION OF
                                                                                           PRETRIAL RELEASE ORDER
                                  10     MICHAEL ABRAHAM CAZARES,
                                         a/k/a “Lil Rhino,”                                [Re: ECF 342]
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The United States appeals Magistrate Judge Nathanael Cousins’ April 14, 2020, order
                                  14
                                       (“Release Order” at ECF 335) granting temporary release of Defendant Michael Cazares from
                                  15
                                       custody pending trial. Motion, ECF 342. The Court stayed the pretrial release of Cazares pending
                                  16
                                       appeal (ECF 337) and held a telephonic hearing on April 21, 2020 (the “Hearing”). For the reasons
                                  17
                                       stated on the record and discussed below, the Court GRANTS the United States’ Motion for
                                  18
                                       Revocation of Cazares’s Pretrial Release Order. Consequently, Cazares shall remain detained
                                  19
                                       pending trial under 18 U.S.C. § 3142(e)(1).
                                  20
                                         I.   BACKGROUND
                                  21
                                              The Indictment in this matter was filed on September 27, 2018. Indictment, ECF 1. It
                                  22
                                       charges fifteen individuals as members of a criminal enterprise, consisting of members and
                                  23
                                       associates of the Nuestra Familia prison gang and Norteño street gangs in Salinas, California and
                                  24
                                       the surrounding areas (the “Enterprise”). Indictment ¶ 40. Among other activities, members and
                                  25
                                       associates of the Enterprise are alleged to have committed crimes such as attempted murder,
                                  26
                                       narcotics trafficking, and other acts of violence. Id. ¶ 41. According to the indictment, Norteño
                                  27
                                       gang members pledge their allegiance and loyalty to Nuestra Familia and are instructed on its rules,
                                  28
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 2 of 13




                                   1   rituals, and obligations. Id. ¶ 3. Nuestra Familia enforces its rules and promotes discipline among

                                   2   its members and associates by assaulting and threatening those individuals who violate the rules or

                                   3   pose a threat to the organization. Id. ¶ 4. Inside prisons and local jails, all Norteños work together

                                   4   to maintain the structure and follow the rules of Nuestra Familia. Id. ¶ 10.

                                   5          In Monterey County Jail, Norteños are separated from other inmates and are housed together

                                   6   in certain housing units (i.e., D-Pod or K-Pod). Indictment ¶ 25. The indictment alleges that if a

                                   7   member of Norteño or Nuestra Familia commits a serious violation of the Nuestra Familia rules, he

                                   8   is subject to “removal” from the housing unit at the jail. Id. ¶ 10. The purpose of a “removal” is to

                                   9   literally remove an inmate from the housing unit (and his status as a Norteño in general) by killing

                                  10   that inmate or inflicting as much bodily harm as possible. Id. ¶ 34. A “removal” involves the

                                  11   stabbing of the target by at least one “hitter” followed immediately by a physical assault without

                                  12   weapons by at least two individuals called “bombers.” Id. ¶ 36. The purpose of the subsequent
Northern District of California
 United States District Court




                                  13   beating is to inflict maximum damage to the victim, while giving the “hitters” time to discard the

                                  14   weapon and wash the blood off or change clothes. Id.

                                  15          Defendant Cazares is alleged to have been an active member of the Enterprise. Indictment

                                  16   ¶ 59. Defendant Cazares (a/k/a “Lil Rhino”) has allegedly been a member of the Soledad Vatos

                                  17   Locos (“SVL”) Norteño street gang since at least May 2012. Id. He was housed in Monterey

                                  18   County Jail from at least October 26, 2012 through September 23, 2013. Id. The Indictment focuses

                                  19   on seven “removals” and charges those in leadership who approved the removals, those who relayed

                                  20   the approvals, the “hitters,” the “bombers,” and anyone else who facilitated the attacks. Id. ¶¶ 64-

                                  21   71. Specifically, Cazares is alleged to have been the designated “hitter” for the attack and stabbing

                                  22   of Victim 4 in the face, head, and neck using a jail-made weapon. Id. ¶ 68.

                                  23          The charges in the indictment against Cazares are the following:

                                  24              •   Count 1: 18 U.S.C. § 1962(d) – Racketeering Conspiracy (under Racketeer

                                  25                  Influenced and Corrupt Organizations Act, (“RICO”))

                                  26              •   Count 2: 18 U.S.C. § 1959(a)(5) – Conspiracy to Commit Attempted Murder in Aid

                                  27                  of Racketeering

                                  28              •   Count 3: 18 U.S.C. § 1959(a)(6) – Conspiracy to Commit Assault with a Dangerous
                                                                                         2
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 3 of 13




                                   1                  Weapon in Aid of Racketeering

                                   2          On August 26, 2019, following a detention hearing, Magistrate Judge Cousins ordered

                                   3   Cazares detained based on a finding that he presented a danger to the community. See ECF 190.

                                   4   On March 31, 2020, Cazares filed a motion asking Judge Cousins to reopen his detention hearing

                                   5   and reconsider the previous detention order under 18 U.S.C. § 3145, citing COVID-19 pandemic as

                                   6   basis for reconsideration. ECF 327. The Government opposed the motion for release arguing that

                                   7   Cazares continues to present a serious danger to the community. ECF 330. Judge Cousins heard

                                   8   the matter on April 9, 2020, and on April 14, 2020, issued an order granting Cazares temporary

                                   9   release from custody under certain conditions. Release Order. Specifically, the restrictions that

                                  10   Judge Cousins imposed include, inter alia, : (1) a $100,000 bond co-signed by Cazares’s mother,

                                  11   Sylvia Veliz, who shall act as his custodian; (2) 24-hour home incarceration to be enforced by

                                  12   location monitoring technology to be determined by Pretrial Services; (3) ability to maintain video
Northern District of California
 United States District Court




                                  13   conferencing capabilities to allow for remote or virtual monitoring by Pretrial Services; (4) no use

                                  14   or possession of any firearms, weapons, or controlled substances; (5) no contact with co-defendants

                                  15   outside the presence of his attorney; (6) no contact with victims; and (7) compliance with COVID-

                                  16   19 shelter-in-place orders. Id. at 8-9.

                                  17          This Court, upon a motion from the Government, stayed the pretrial release of Cazares

                                  18   pending appeal (ECF 337) and the parties filed their respective briefs (ECF 342 and ECF 343). Mr.

                                  19   Cazares, through his counsel, consented to appear telephonically at the hearing on the Government’s

                                  20   request to review the Release Order. ECF 339. The Court held a telephonic hearing on April 21,

                                  21   2020 (the “Hearing”). Attorneys for the parties; a representative of Pretrial Services; and Mr.

                                  22   Cazares appeared by telephone at the Hearing.

                                  23    II.   LEGAL STANDARD
                                  24          This Court reviews de novo a magistrate judge’s order regarding pretrial detention. United

                                  25   States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990) (“There are ample reasons, then, for

                                  26   concluding that the district court’s review of a magistrate’s detention order is to be conducted

                                  27   without deference to the magistrate’s factual findings.”).

                                  28          Pursuant to the Bail Reform Act of 1984, 18 U.S.C. §§ 3141, et seq., persons facing trial are
                                                                                         3
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 4 of 13




                                   1   to be released under the least restrictive condition or combination of conditions that will “reasonably

                                   2   assure” the appearance of the person as required and the safety of the community. See 18 U.S.C. §

                                   3   3142(c)(2); United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991); United States v. Motamedi,

                                   4   767 F.2d 1403, 1405 (9th Cir. 1985). “Only in rare circumstances should release pending trial be

                                   5   denied, and doubts regarding the propriety of release should be resolved in the defendant’s favor.”

                                   6   Gebro, 948 F.2d at 1121 (citing Motamedi, 767 F.2d at 1405). On a motion for pretrial detention,

                                   7   the Government bears the burden of showing by a preponderance of the evidence that the defendant

                                   8   poses a flight risk, and by clear and convincing evidence that the defendant poses a danger to the

                                   9   community. Gebro, 948 F.2d at 1121; Motamedi, 767 F.2d at 1406-07.

                                  10          Section 3142(g) of the Bail Reform Act contains the following factors to evaluate whether

                                  11   there are any conditions of release that will “reasonably assure the appearance of the person as

                                  12   required and the safety of any other person and the community.” 18 U.S.C. § 3142(g). These factors
Northern District of California
 United States District Court




                                  13   include: (1) the nature and circumstances of the offense charged; (2) the weight of the evidence

                                  14   against the defendant; (3) the history and characteristics of the person including: (A) the defendant’s

                                  15   character, physical and mental condition, family ties, employment, financial resources, length of

                                  16   residence in the community, community ties, past conduct, history relating to drug or alcohol abuse,

                                  17   criminal history, and record concerning appearance at court proceedings; and (B) whether, at the

                                  18   time of the current offense or arrest, the person was on probation, on parole, or on other release

                                  19   pending trial, sentencing, appeal, or completion of sentence for an offense under Federal, State, or

                                  20   local law; and (4) the nature and seriousness of the danger to any person or the community that

                                  21   would be posed by the defendant’s release. United States v. Winsor, 785 F.2d 755, 757 (9th Cir.

                                  22   1986); Motamedi, 767 F.2d at 1407. “Of these factors, the weight of the evidence is the least

                                  23   important, and the statute neither requires nor permits a pretrial determination of guilt.” Gebro, 948

                                  24   F.2d at 1121 (citing Winsor, 785 F.2d at 757); see also Motamedi, 767 F.2d at 1408. Evidence of

                                  25   guilt is relevant only in terms of the likelihood that the defendant will fail to appear or will pose a

                                  26   danger to the community. Winsor, 785 F.2d at 757.

                                  27          After a court determines that a defendant should be detained or released pretrial, the decision

                                  28   may be reopened at any time before trial:
                                                                                         4
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 5 of 13




                                   1                  The hearing may be reopened, before or after a determination by the
                                                      judicial officer, at any time before trial if the judicial officer finds that
                                   2                  information exists that was not known to the movant at the time of the
                                                      hearing and that has a material bearing on the issue whether there are
                                   3                  conditions of release that will reasonably assure the appearance of
                                                      such person as required and the safety of any other person and the
                                   4                  community.
                                   5   18 U.C.S. § 3142(f). A judicial officer may, by subsequent order, permit the temporary release of

                                   6   a defendant in custody, if the judicial officer determines such release to be “necessary for

                                   7   preparation of [defendant’s] defense or for another compelling reason.” 18 U.C.S. § 3142(i).

                                   8          In the past few weeks, district courts across the nation have been grappling with a large

                                   9   number of motions for release in light of the COVID-19 global pandemic. In reviewing these

                                  10   motions, some district courts have adopted a framework that accounts for the unprecedented

                                  11   circumstances COVID-19 pandemic presents See e.g., United States v. Clark, No. 19-40068-01-

                                  12   HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020); United States v. Miller, No. CR 20-12-
Northern District of California
 United States District Court




                                  13   BLG-DLC-1, 2020 WL 1864633, at *2 (D. Mont. Apr. 14, 2020). These courts considered motions

                                  14   to reopen detention hearings on COVID-19 grounds on a case-by-case basis under § 3142(i)’s

                                  15   “compelling reason” standard by evaluating the following factors: “(1) original grounds for pretrial

                                  16   detention; (2) specificity of the defendant’s stated COVID-19 concerns; (3) extent the proposed

                                  17   release plan mitigates or exacerbates other COVID-19 risks to the defendant; and (4) likelihood

                                  18   defendant’s proposed release would increase COVID-19 risks to others.” See Clark, 2020 WL

                                  19   1446895, at *3; Miller, 2020 WL 1864633, at *2. The Court finds this framework appropriate for

                                  20   deciding the present Motion because not only does it expressly incorporate consideration of the

                                  21   circumstances under which Cazares seeks to reopen his detention hearing (i.e., COVID-19

                                  22   pandemic), it also encompasses the traditional test under § 3145(g) by weighing “the original

                                  23   grounds for pretrial detention.”

                                  24   III.   DISCUSSION
                                  25          There is no doubt that the global COVID-19 pandemic has not only cost many lives, it has

                                  26   also changed how we all live – at least for now. The Governor of California has issued an Executive

                                  27   Order declaring a State of Emergency and directing all Californians to stay home to minimize public

                                  28
                                                                                           5
                                            Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 6 of 13




                                   1   interaction.1 Counties in the San Francisco Bay Area, where this Court is located, have instituted

                                   2   and extended shelter-in-place orders requiring social distancing and closing of local schools and

                                   3   businesses.2 Three of the four federal courts in this District are closed, criminal and civil trials are

                                   4   suspended, and only limited in-person operations take place in the one courthouse that remains open.

                                   5   See General Order 72; General Order 73.

                                   6            Cazares correctly points out that since the start of COVID-19 pandemic, the Federal Bureau

                                   7   of Prisons, directed by the Attorney General of the United States, has been releasing certain

                                   8   prisoners to home confinement after individualized review – considering each inmate’s vulnerability

                                   9   as well of the seriousness of the crimes charged. See Cazares’s Opposition to Government’s Motion

                                  10   (“Opp’n”) at 6, ECF 343; see also https://www.justice.gov/file/1262731/download (last visited

                                  11   April 21, 2020); https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp

                                  12   (last visited April 21, 2020).
Northern District of California
 United States District Court




                                  13            Based on the foregoing, the Court finds that a reexamination of Cazares’s pretrial detention

                                  14   is warranted. With that in mind, the Court evaluates below Cazares’s particular circumstances, as

                                  15   required by the Bail Reform Act and under the COVID-19 framework to determine whether Cazares

                                  16   has established “compelling reasons” warranting his release. See United States v. Diaz-Hernandez,

                                  17   943 F.3d 1196, 1199 (9th Cir. 2019) (“[T] the Bail Reform Act mandates an individualized

                                  18   evaluation guided by the factors articulated in § 3142(g).”); see also Clark, 2020 WL 1446895, at

                                  19   *3 (“[W]hether a defendant’s particular circumstances warrant release in light of the COVID-19

                                  20   pandemic ought to more properly considered on a case-by-case basis under the ‘another compelling

                                  21   reason’ prong of § 3142(i)[.]”).

                                  22            A.    Original Grounds for Pretrial Detention
                                  23            On August 26, 2019, following a detention hearing, Magistrate Judge Cousins ordered

                                  24   Cazares detained, based on a finding that he presented a danger to the community. See ECF 190.

                                  25   After a de novo review of the record, and for the reasons stated below, the Court finds that Cazares

                                  26
                                       1
                                  27       https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (last visited April 21, 2020).
                                       2
                                  28    See e.g., https://www.sccgov.org/sites/covid19/Documents/03-31-20-Health-Officer-Order-to-
                                       Shelter-in-Place.pdf (last visited April 22, 2020).
                                                                                          6
                                           Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 7 of 13




                                   1   continues to present a danger to the community. See Koenig, 912 F.2d at 1192.

                                   2                1. The Nature of Charges against Cazares
                                   3           Cazares is charged with violent and serious crimes. The Indictment alleges that, on July 10,

                                   4   2013, Cazares and Jeffrey Lopez – a co-defendant who has pled guilty in this case (see ECF 221,

                                   5   222) – conspired and attempted to murder Victim-4 while housed in Monterey County Jail.

                                   6   Indictment ¶ 68. Cazares was allegedly the designated “hitter” for the attack and stabbed Victim 4

                                   7   in the face, head, and neck using a jail-made weapon. Id. The Indictment further alleges that

                                   8   Cazares has been a member of the SVL Norteño street gang since May 2012. Id. ¶ 52. It also alleges

                                   9   that Cazares has participated in the crimes of attempted murder, assault, and drug trafficking for the

                                  10   benefit and in furtherance of the Enterprise, while in Monterey County Jail. Id. The seriousness and

                                  11   the violent nature of the crimes Cazares is charged with weighs against his release.

                                  12                2. The Weight of the Evidence against Cazares
Northern District of California
 United States District Court




                                  13           The weight of the evidence is the least important factor and, and “the statute neither requires

                                  14   nor permits a pretrial determination of guilt.” Gebro, 948 F.2d at 1121 (citing Winsor, 785 F.2d at

                                  15   757); see also Motamedi, 767 F.2d at 1408. “[T]he evidence of guilt is relevant only in terms of the

                                  16   likelihood that the person will fail to appear or will pose a danger to the community.” Winsor, 785

                                  17   F.2d at 757. Accordingly, the Court give little to no weight to the evidence against Cazares in this

                                  18   case.

                                  19                3. Cazares’s History and Characteristics
                                  20           Cazares has had numerous and continuous contacts with the criminal justice system dating

                                  21   back to age 12. Motion at 83. Cazares’s criminal history reflects at least five misdemeanor

                                  22   convictions and one felony conviction as a minor, and his more recent convictions include two

                                  23   felony offenses with gang enhancements. Bail Report at 9. As an adult, Cazares was convicted of

                                  24   robbery and a subsequent count of participating in a criminal street gang – for which he was

                                  25   sentenced to 68 months in prison. Id. at 7-8. While evading arrest for his robbery charge, Cazares

                                  26

                                  27   3
                                        The Government relies on information contained in the initial Pretrial Services bail report (“Bail
                                  28   Report”) which has been submitted under seal and reviewed by the Court and provided to defense
                                       counsel.
                                                                                      7
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 8 of 13




                                   1   hid in a residence in Soledad, California – where several others (including fellow SVL Norteño gang

                                   2   members and an eight-year-old boy) were present – and refused to obey instructions from deputies

                                   3   executing the arrest warrant. As a result, Cazares was arrested and charged with child cruelty

                                   4   (possible injury/death) and being under the influence of a controlled substance. Bail Report at 8.

                                   5   Those charges were later dismissed, but Cazares was convicted of and sentenced for the robbery.

                                   6   Id. While in custody, serving time for his robbery conviction, he was found to be in possession of

                                   7   controlled substances – adding two years to his sentence. Bail Report at 8. In fact, Cazares was in

                                   8   state custody when he allegedly committed the serious crimes charged in this Indictment. The

                                   9   Government has also submitted argument regarding Cazares’s possible connection to a 2011

                                  10   unsolved murder, recent allegations that he was in possession of a weapon while in Federal custody

                                  11   and conduct of a co-defendant. No charges have been filed in those other matters and the Court

                                  12   does not taint Cazares with the conduct of others. The Court has disregarded these arguments.
Northern District of California
 United States District Court




                                  13          In sum, Cazares’s long criminal history, proven gang ties, and history of committing crimes

                                  14   while in custody or on probation weigh heavily against his pretrial release.

                                  15                4. Danger to the Community
                                  16          On August 13, 2019, Pretrial Services recommended that Cazares remain detained because

                                  17   he poses significant risk of danger to community based on the following factors: (1) a history of

                                  18   illicit substance use; (2) the nature of the instant offense; (3) a pattern of similar criminal conduct

                                  19   related to violence, firearms, and drugs; and (4) his gang ties. Bail Report at 9. Pretrial Services

                                  20   expressed its concern regarding Cazares’s “criminal history dating back to age 12 which has

                                  21   continued on unabated” – history that includes at least five misdemeanor convictions and one felony

                                  22   conviction as a minor, and his more recent convictions include two felony offenses with gang

                                  23   enhancements. Id. Pretrial services noted one mitigating factor: Cazares does not appear to have

                                  24   any mental health issues. Id. At the Hearing, Pretrial Services reiterated its recommendation that

                                  25   Cazares remain in custody as a danger to the community. Based on this evidence, the Court finds

                                  26   that Cazares remains a danger to the community as well as to witnesses and victims in this case.

                                  27          And the proposed release plan – release to his mother’s house on a 24/7 lockdown with

                                  28   location monitoring – does not sufficiently mitigate these concerns. First, Cazares has a long history
                                                                                         8
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 9 of 13




                                   1   of breaking the law while in custody or on probation – and nothing in the record suggests that he

                                   2   has changed his ways and can now be trusted to obey the terms of his temporary release. Second,

                                   3   the Court is not persuaded that being in his mother’s custody would ensure Cazares’s compliance

                                   4   with his release conditions or mitigate the risks he poses to the community. The record shows that

                                   5   Cazares committed several offenses while living in his mother’s house – including the armed

                                   6   robbery he was convicted of in 2012. The Government informs the Court – and Cazares does not

                                   7   contest – that on March 20, 2020, the Soledad Police Department, in coordination with a federal law

                                   8   enforcement SWAT team, conducted a search of Cazares’s mother’s residence pursuant to a search

                                   9   warrant related to a residential burglary where Cazares’s adult sister (also living at the residence) is

                                  10   a suspect. See Mot. at 15. In response, Cazares asserts that “if the Court is concerned with the

                                  11   presence of the defendant’s sister at the residence, because of her recent arrest, then the sister will

                                  12   relocate to her boyfriend’s residence.” Opp’n at 11-12. Aside from the sister’s presence in the
Northern District of California
 United States District Court




                                  13   residence, the Court is concerned with Cazares’s mother’s inability to effectively supervise the

                                  14   conduct of her adult children living in her home.

                                  15          Third, while location monitoring may offer useful information about Cazares’s whereabouts,

                                  16   it provides little to no information about what he is doing and who he is communicating with –

                                  17   making it far too easy for Cazares to resume his involvement with the gang. And, as a district court

                                  18   in Maryland noted, “location monitoring is not a limitless resource, nor is its installation and

                                  19   monitoring by United States Pretrial Services officers without risk to those personnel (who must be

                                  20   trained and certified to install location monitoring) given the current recommendations regarding

                                  21   implementation of social distancing.” United States v. Martin, 2020 WL 1274857, Case No. PWG-

                                  22   19-140-13 (D. Md. Mar. 17, 2020).

                                  23                                                     ***

                                  24          In conclusion, the first factor weighs heavily against releasing Cazares because the charges

                                  25   against him are for violent and serious crimes; he is an adjudicated gang member and has a long

                                  26   history of criminal conduct (some of which he committed while in custody or on probation); and he

                                  27   poses a serious threat to the safety of the community and witnesses in this case.

                                  28
                                                                                           9
                                           Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 10 of 13



                                               B.   Specificity of Cazares’s Stated COVID-19 Concerns
                                   1
                                               Cazares has not identified any medical conditions that would make him particularly
                                   2
                                       vulnerable to COVID-19. As far as the Court is aware, Cazares is a healthy young man under 30
                                   3
                                       years of age. The Court is aware that anyone can contract the virus and the severity of the illness
                                   4
                                       cannot be predicted with any certainty. That said, the Centers for Disease Control and Prevention
                                   5
                                       has identified certain characteristics and preexisting health conditions as higher risk for severe
                                   6
                                       illness from COVID-194 – and Cazares, admittedly, is not at higher risk. This means that Cazares
                                   7
                                       is at no higher risk of severe illness than any other inmate at Santa Rita Jail, and at a lower risk
                                   8
                                       compared to others in vulnerable groups.
                                   9
                                               Cazares also argues that his family “has a strong need for his assistance in caring for his
                                  10
                                       minor son.” Opp’n at 11. Cazares’s 11-year-old son is being raised by the child’s mother, Raquel
                                  11
                                       Vasquez, who works in the healthcare industry. Id. The child’s school is closed due to the pandemic
                                  12
Northern District of California




                                       and thus he needs a caregiver because his mother works and his maternal grandparents cannot
 United States District Court




                                  13
                                       properly care for him and help with his schoolwork because they are elderly and do not speak
                                  14
                                       English. Id. The Court recognizes the importance and commendable work of all healthcare workers
                                  15
                                       during this pandemic. The Court is also mindful of the difficulty in securing suitable childcare while
                                  16
                                       California is under a shelter-in-place order. However, while the grandparents might not be the ideal
                                  17
                                       caregivers under the circumstances, Cazares’s son is not without supervision and care. In balancing
                                  18
                                       the benefit of caring for a minor child – who has been cared for without Cazares’s in-person help
                                  19
                                       for the past eight years while Cazares has been in custody – with the danger Cazares poses to the
                                  20
                                       community, the Court finds that this is not a close call.
                                  21
                                                                                        ***
                                  22
                                               In sum, the Court finds that Cazares’s specific COVID-19 concerns weigh only slightly in
                                  23
                                       favor of his release because (1) he is not a member of a vulnerable population and (2) his son is not
                                  24
                                       without caregivers.
                                  25

                                  26

                                  27
                                       4
                                  28     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
                                       (last visited on April 21, 2020).
                                                                                    10
                                           Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 11 of 13



                                                 C.   Release Plan and COVID-19 Risk to Cazares
                                   1
                                                 Cazares argues that he is at a higher risk of contracting the COVID-19 virus while detained
                                   2
                                       at Santa Rita County Jail, an Alameda County facility in Dublin, California, under contract with the
                                   3
                                       United States Marshals Service. Jails and prisons present particularly challenging conditions for
                                   4
                                       limiting the spread of the virus. Cazares has submitted a declaration from Dr. Brie Williams,
                                   5
                                       Professor of Medicine at UCSF with expertise in health issues affecting prisons, where she opines
                                   6
                                       that “[b]ecause inmates live in close quarters, there is an extraordinarily high risk of accelerated
                                   7
                                       transmission of COVD-19 within jails and prisons” and “effective social distancing in most facilities
                                   8
                                       is virtually impossible.” ECF 343-1 ¶ 7. Dr. Williams specifically points out that those prisoners
                                   9
                                       who are “age 50 or older” and those who have “at least one chronic condition” are at high risk of
                                  10
                                       severe illness from COVID-19. Id. ¶¶ 8-10.
                                  11
                                                 Several inmates have tested positive for COVID-19 at Santa Rita Jail, where Cazares is
                                  12
Northern District of California




                                       detained. As of April 21, 2020:
 United States District Court




                                  13
                                             •   Santa Rita Jail housed 1,773 inmates,
                                  14
                                             •   Sixteen inmates at Santa Rita County Jail are tested positive for COVID-19 – of those
                                  15
                                                 inmates: fourteen completely recovered and two recovered and are no longer in custody,
                                  16
                                             •   Santa Rita Jail had two positive staff or contractor cases,
                                  17
                                             •   Twenty-three inmates were categorized as “red,” meaning that they are “displaying
                                  18
                                                 symptoms consistent with COVID-19,” and
                                  19
                                             •   Fifty-two inmates are categorized as “orange,” meaning that they are “well, but considered
                                  20
                                                 at increased risk for COVID-19 complications (pregnant, older than 65, chronic medical
                                  21
                                                 conditions).”5
                                  22
                                                 Santa Rita Jail also has several procedures in place for detecting and managing outbreaks,
                                  23
                                       and specifically COVID-19.6 The effectiveness of such measures, however, cannot be known or
                                  24
                                       relied upon at this time. Thus, as a general matter, the Court is persuaded that the institutionalized
                                  25

                                  26   5
                                        https://www.alamedacountysheriff.org/admin_covid19.php (last visited April 22, 2020);
                                  27   https://www.alamedacountysheriff.org/files/COVIDPlan04-05-2020.pdf (last visited April 21,
                                       2020)
                                  28   6
                                           Id.
                                                                                           11
                                         Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 12 of 13




                                   1   setting of a large jail, such as Santa Rita Jail, presents an increased risk of contracting COVID-19,

                                   2   compared to sheltering in place at one’s home and with one’s immediate family.

                                   3          That said, Cazares plans to care for his son, while the child’s mother is at work in a clinic.

                                   4   As a result, Cazares would be in daily direct contact with his son, who lives with a high-risk

                                   5   individual (a healthcare worker). Thus, the Court is not convinced that Cazares would be at a lower

                                   6   risk at his mother’s home – with his son visiting daily – than he would be in Santa Rita Jail under

                                   7   the COVID-19 procedures.

                                   8          D.    Release Plan and COVID-19 Risk to Others
                                   9          Finally, the Court finds that Cazares’s release to his mother’s residence would pose an

                                  10   additional risk to his mother. Cazares’s counsel informs the Court that Ms. Veliz is suffering from

                                  11   diabetes and thus is at high risk from the coronavirus. Jordan Decl. ¶ 9, ECF 343. Cazares is

                                  12   currently detained at Santa Rita jail, where COVID-19 is present. This means that Cazares is
Northern District of California
 United States District Court




                                  13   potentially an asymptomatic carrier of the virus. If released, Cazares plans to move immediately

                                  14   into his mother’s home, where he cannot be quarantined for the recommended 14 days and may

                                  15   infect his mother. Cazares also plans to care for his son, whose primary caregiver is a healthcare

                                  16   worker and another potential carrier of the virus. Introducing Cazares and his son to Cazares’s

                                  17   mother’s home would increase the risk to his mother – who is in a vulnerable population.

                                  18                                                   ***

                                  19          In conclusion, the Court finds that the balancing of the factors does not warrant Cazares’s

                                  20   release. Cazares continues to pose a serious risk to the safety of the community, and that risk

                                  21   overrides Cazares’s concerns that he might contract COVID-19 at Santa Rita Jail and his family’s

                                  22   need for a caregiver to his son. In addition, Cazares’s release plan does not necessarily lower his

                                  23   risk of exposure to the virus and puts his mother at additional risk. Thus, Cazares has not made a

                                  24   showing that his release is necessary for “compelling reasons” under 18 U.S.C § 3142(i).

                                  25   IV.    ORDER
                                  26          For the foregoing reasons, the Court GRANTS the United States’ motion for Revocation of

                                  27   Pretrial Release Order at ECF 342.

                                  28
                                                                                        12
                                        Case 5:18-cr-00466-BLF Document 351 Filed 04/23/20 Page 13 of 13




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: April 23, 2020

                                   4                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   5                                       United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            13
